DETAILED ACTION
	This is a final rejection in response to amendment filed 12/13/21. Claims 1-3 are currently pending.

Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. Applicant argues the prior art fails to teach a step and fails to teach the step protruding from laminar portion. Rejection has been clarified to show the step and how it is radially outward (see annotated drawing). Arguments that the peaks of Chavez cannot be reasonable construed as a step are incorrect. The step is defined in the claim as having apportion radially outward of the laminar portion.  Additionally for the step definition in the arguments, there is an offset between the peaks and valleys.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Chanez.
Regarding independent claim 1, Chanez teaches a nacelle 16 configured to encircle an engine 14 disposed about an axis of rotation 2, comprising an inlet cowling 48 defining an inlet of the nacelle, wherein the inlet cowling comprises an inlet cowling aft edge (54 see figure 3); and 
a boat tail cowling 50 comprising a radial flange (see figure below) protruding radially outward from a laminar portion of the boat tail cowling at a boat tail cowling forward portion (as shown in figure 5 and 6), wherein the radial flange comprises a boat tail forward edge 50a disposed adjacent to the inlet cowling aft edge, 


    PNG
    media_image1.png
    1053
    1024
    media_image1.png
    Greyscale

Regarding dependent claim 2, Chanez teaches wherein the step is present when the boat tail cowling is in a forward-most configuration, wherein the boat tail forward edge is disposed adjacent to the 
Regarding dependent claim 3, Chanez teaches wherein the flange outer point of the radial flange and an inlet cowling outer point of the inlet cowling aft edge are the same distance radially outward of the axis of rotation. As shown in figure 1, the inlet cowling outer point is at the same radial distance from the axis of rotation as where the boat tail cowling is located when in the forward position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/CRAIG KIM/
Primary Examiner
Art Unit 3741